Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  February 23, 2015


The Court of Appeals hereby passes the following order:


A14A2137. IN THE INTEREST OF R. D., a child.

        In this case, the mother appeals from an order issued by the Juvenile Court of
Douglas County granting permanent guardianship of her son, R. D., to R. D.’s
maternal aunt. On appeal, the mother contends, among other enumerations, that the
juvenile court’s order was deficient because it failed to make an explicit finding of
fact and conclusion of law that reasonable efforts to reunify R. D. with his mother
would be detrimental to the child, as required by former OCGA § 15-11-30.1 (a) (2)
(A).1
        OCGA § 15-11-30.1 (a) (2) (A) provides that prior to the entry of an order
appointing a permanent guardian, the juvenile court shall
        (i) Find that reasonable efforts to reunify the child with his or her


        1
        On January 1, 2014, the new Juvenile Code went into effect and permanent
guardianships are now codified at OCGA § 15-11-240. See Laws 2013, Act 127, §
5-1 (providing that Georgia’s new Juvenile Code, including OCGA § 15-11-240,
“shall become effective on January 1, 2014, and shall apply to all . . . juvenile
proceedings commenced on or after such date. . . ”) (emphasis supplied). However,
because the maternal aunt’s petition for permanent guardianship was filed on
November 19, 2013, we examine the case under Georgia’s former Juvenile Code
section addressing permanent guardianships, OCGA § 15-11-30.1. See OCGA § 15-
11-16 (a) (3) (“A proceeding under this chapter may be commenced . . . by the filing
of a complaint or a petition. . .”).
      parents would be detrimental to the child in accordance with subsection
      (h) of Code Section 15-11-58 or find that the living parents or parent of
      the child have consented to the permanent guardianship; (ii) Find that
      termination of parental rights and adoption . . . is not in the best interest
      of the child; (iii) Find that the proposed permanent guardian can provide
      a safe and permanent home for the child; [and] (iv) Find that the
      appointment of a permanent guardian for the child is in the best interest
      of the child and that the individual chosen as the child’s permanent
      guardian is the individual most appropriate to be the child’s permanent
      guardian taking into consideration the best interests of the child. . .


      Although the court’s order noted that the mother “does not dispute that she
cannot provide for [R. D.] at this time and must address her own issues,” and that the
mother had “problems with both substance abuse and untreated mental health[,]” the
order does not specifically conclude that the court found that reasonable efforts to
reunify R. D. with his mother would be detrimental to him, as required by the
permanent guardianship statute. Although this issue has not yet been addressed in the
context of permanent guardianships, in Ray v. Hann, 323 Ga. App. 45 (746 SE2d 600)
(2013), this Court determined “that a judgment having such a final, ultimate and
significant result of severing the rights of a parent to a child must conclusively show
compliance with the statutory criteria prescribed as a condition precedent for such
termination.” (Citation and punctuation omitted.) Id. at 50 (2) (discussing step-
father’s petition to adopt child and terminate rights of biological father). We similarly
conclude that strict compliance with the statutory criteria set forth in OCGA § 15-11-
30.1 (a) (2) (A) is mandatory, and that such compliance has not been achieved in this
case. Accordingly, we remand this case to the juvenile court with directions to vacate
the judgment, enter appropriate findings of fact and conclusions of law, and enter a
new judgment thereon, after which the losing party shall be free to enter another
appeal. See, e. g., In the Interest of M. H. F., 201 Ga. App. 56 (410 SE2d 167) (1991).
Court of Appeals of the State of Georgia
                                     02/23/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.